Citation Nr: 1106721	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-33 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability. 

2.  Entitlement to service connection for a neurological disorder 
of the left upper extremity, asserted to be secondary to the 
service-connected intervertebral disc syndrome of the cervical 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran had active service from July 1984 to July 2004.

This matter arises before the Board of Veterans' Appeals (Board 
or BVA) from rating decisions of the above-referenced Department 
of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing held in October 2010, before 
the undersigned Acting Veterans Law Judge at the RO.  The 
transcript of that hearing has been reviewed and has been 
associated with the claims file.

As originally developed for appeal, this appeal included the 
claim of entitlement to service connection for bilateral shoulder 
disorder.  Based on the Veteran's testimony during her October 
2010 hearing, she made clear that she is seeking service 
connection for a neurological disorder involving her left upper 
extremity, as secondary to the service-connected intervertebral 
disc syndrome of her cervical spine.  See Hamilton v. Brown, 4 
Vet. App. 528 (1993) (stating that "where . . . the claimant 
expressly indicates an intent that adjudication of certain 
specific claims not proceed at a certain point in time, neither 
the RO nor BVA has authority to adjudicate those specific claims, 
absent a subsequent request or authorization from the claimant or 
his or her representative").  The Board has, therefore, 
recharacterized the issue as it appears on the first page of this 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In relevant part, the Veteran seeks service connection for a 
bilateral knee disorder.  In support of this portion of the 
appeal, the Veteran has provided some evidence of either a 
current diagnosis and/or of an incident in service which requires 
further explanation or development.  

Specifically, service treatment record (STRs) show treatment of 
the Veteran between 1999 and 2000 for complaints of knee pain 
variously attributed to tendonitis and patellofemoral pain 
syndrome (PFPS).  It appears that the episodes were acute in 
nature and had resolved with treatment and without extended 
follow-up.  At retirement in 2004, given the opportunity to 
identify any additional history or symptoms associated with the 
in-service knee complaints, the Veteran did not indicate any 
specific knee complaints, and none are documented.  Clinical 
evaluation of the lower extremities was within normal limits with 
no pertinent knee abnormalities noted.  

Likewise, in May 2005, a VA examiner found no objective clinical 
evidence of a current knee disability, and a radiology report in 
August 2005 showed that both knees were normal.  

Despite this lack of evidence of a chronic knee disability, 
however, subsequent treatment records show that the Veteran was 
referred for several weeks of physical therapy for continued 
complaints of bilateral knee pain in 2006.  An X-ray report 
showed some evidence of joint effusion.  Moreover a progress note 
dated in May 2010, shows the Veteran was again evaluated for 
continued chronic bilateral knee pain and swelling, which the 
examiner concluded was likely associated with mild degenerative 
joint disease and PFPS.  

In view of the Veteran's well-documented history of bilateral 
knee complaints during service and the consistent post-service 
medical and lay evidence of continued complaints, the Board finds 
that an examination addressing the nature, extent, and etiology 
of any currently diagnosed bilateral knee disorder(s), to include 
tendonitis and/or PFPS is necessary.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence of 
record if it is necessary to decide the claim).  

Additionally, the Veteran seeks service connection for a 
neurological disorder of the left upper extremity, as secondary 
to the service-connected intervertebral disc syndrome of her 
cervical spine.  The record as it stands is currently inadequate 
for the purpose of rendering a fully informed decision as to this 
claim.  In particular, the clinical evidence does not address 
whether the Veteran has any disability involving the left upper 
extremity that is caused by, proximately due to, or aggravated by 
her service-connected cervical disc disease.  Accordingly, a 
definitive medical opinion addressing such matters is needed.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that 38 
C.F.R. § 3.310(a) authorizes a grant of service connection not 
only for disability caused by a service-connected disability, but 
for the extent of additional disability resulting from 
aggravation of a non-service-connected disability by a service-
connected disability).  

In this regard, the Board notes that, effective October 10, 2006, 
38 C.F.R. § 3.310 was amended to conform to the United States 
Court of Appeals for Veterans Claims (Court) decision in Allen.  
The RO will need to assess the claim with consideration of the 
regulatory amendment in this appeal.  This is so particularly for 
the regulatory revision that adds a "baseline level of 
severity" requirement for the non-service-connected disability.  
See 38 C.F.R. § 3.310(b) (2010).

In addition, any ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if pertinent).  

On remand, in conjunction with VA's duty to notify, the Veteran 
should also be sent an updated notice letter in regards to the 
claim of service connection for left upper extremity disability.  
The notice must include the information and evidence necessary to 
substantiate this claim for service connection on a secondary 
basis.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a corrective 
Veterans Claims Assistance Act of 2000 
notice letter pertaining to the issue of 
entitlement to service connection for a 
neurological disorder of the left upper 
extremity, asserted to be secondary to 
service-connected intervertebral disc 
syndrome of the cervical spine.  

2.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to post-service treatment or 
evaluation for bilateral knee and left 
upper extremity disabilities, or to provide 
the identifying information and any 
necessary authorization to enable the 
AMC/RO to obtain such evidence on her 
behalf.  Document any attempts to obtain 
such records.  

If the AMC/RO is unable to obtain any 
pertinent evidence identified by the 
Veteran, so inform her and request that she 
obtain and submit it.  If any records are 
unavailable, do not exist, or further 
attempts to obtain them would be futile, 
document this in the claims file.  All such 
available records should be associated with 
the claims folder.  See 38 U.S.C.A. 
§ 5103A(b).

3.  The Veteran should also undergo 
appropriate VA examination(s) to determine 
the nature, extent and etiology of any 
disability involving the bilateral knees or 
left upper extremity that she may have.  
The claims folder must be made available to 
the examiner(s) for review of the case, and 
the examination report(s) should include 
discussion of the Veteran's documented 
medical history and assertions.  A notation 
to the effect that this record review took 
place should be included in the report.  
The examiner(s) should elicit from the 
Veteran a detailed history regarding the 
onset and progression of relevant symptoms.  
All tests indicated, to include but not 
necessarily limited to radiologic studies, 
are to be conducted at this time, and all 
findings should be reported in detail.  The 
examiner(s) should indicate whether any 
degenerative changes shown on X-ray support 
a diagnosis of degenerative joint disease.  

For any bilateral knee disorder diagnosed 
on examination, the examiner should provide 
an opinion addressing whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a 50/50 
probability), or unlikely (i.e., a 
probability of less than 50 percent), that 
such disorder had its clinical onset in 
service or is otherwise related to active 
duty, including the in-service treatment 
for tendonitis and/or PFPS.  If any 
currently diagnosed bilateral knee disorder 
cannot be regarded as having had its onset 
during active service, the examiner should 
explicitly indicate so.  

If the Veteran is diagnosed with any 
disorder of the left upper extremity, the 
examiner should then provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), that the Veteran's service-
connected cervical disc disease causes or 
aggravates any diagnosed left upper 
extremity disability.  If such disability 
cannot be regarded as having been 
aggravated by the cervical disc disease, 
the examiner should specifically indicate 
so and provide rationale as to why that is.  
If aggravation is found for the left upper 
extremity disability, the examiner should 
identify the baseline level of severity of 
the nonservice-connected disability to the 
extent possible.

The examiner(s) must provide a complete 
rationale underlying any conclusions drawn 
or opinions expressed. 

Note:  The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.  

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the service connection claims on appeal.  
If the benefits sought on appeal remain 
denied, furnish the Veteran and her 
representative a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

No action is required of the Veteran until she is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of her claims.  
38 C.F.R. § 3.655 (2010).  She has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional 


(CONTINUED ON NEXT PAGE)
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


